Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 4, 5, 8, 10, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Accapadi (US 2005/0210472 A1) in view of Chung (US  2004/0194098 A1).
As to claims 1, 7 and 14, Accapadi teaches a system, comprising:
at least one processor; and
a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to implement a thread manager (those of ordinary skill in the art will appreciate that the processes of the present invention are capable of being distributed in the form of a computer readable medium of instructions and a variety of forms and that the present invention applies equally regardless of the particular type of signal bearing media actually used to carry out the distribution. Examples of computer readable media include recordable-type media, such as a floppy disk, a hard disk drive, a RAM, CD-ROMs, DVD-ROMs, and transmission-type media, such as digital and analog communications links, wired or wireless communications links using transmission forms, such as, for example, radio frequency and light wave transmissions. The computer readable media may take the form of coded formats that are decoded for actual use in a particular data processing system, paragraphs [83-89] , the thread manager configured to: 
maintain one or more standby threads of a process in an unscheduled state (one or more processors will often go idle while another busy processor has a number of queued threads awaiting processing due to the busy processor's affinity with the queued threads; Assume a first thread processing unit is executing threads of a process associated with a thread awaiting scheduling, paragraphs [008-0020]);
receive to create a thread of the process (initial load balancing is the spreading of the workload of new threads across the run queues at the time the new threads are created, paragraphs [41-46]); and 
responsive, create the thread of the process using a standby thread of the one or more standby threads (initial load balancing is the spreading of the workload of new threads across the run queues at the time the new threads are created, …when an unbound new thread TH 8 is created as part of a new process, or job, scheduler 450 attempts to place the thread in a local run queue associated with an idle processor, paragraphs [008-0020]). 
Accapadi does not teach receive a request to create a thread of the process; responsive to receiving the request, create the thread of the process.
However, Chung teaches receive a request to create a thread of the process (in response to a request to create a thread for the application program, claims 1-3; paragraphs [16-20; 50-55]); and 
responsive to receiving the request, create the thread of the process (specifying a home node preference and a node strength preference for the application program; in response to a request to create a thread for the application program, setting a home node for the thread from among the plurality of nodes using the home node preference, and setting a node strength for the thread based upon the node strength preference; and in response to a request to dispatch the thread: dispatching the thread to a processor resource in the home node for the thread if the home node has an available processor resource; waiting to dispatch the thread to a processor resource in the home node for the thread if the home node does not have an available processor resource and the node strength for the thread is strong, claims 1-4; indicates that a created thread should have the same node strength as another thread, setting the node strength for the thread to that of a second thread for the application program, claims 1-3; paragraphs 16-20; 50-55).

It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of teach receive a request to create a thread of the process; responsive to receiving the request, create the thread of the process as taught by Chung into Accapadi to efficient utilization of the hardware resources in a computer often requires a collaborative effort between software and hardware.

Claims 2-4, 8-10 and 15-17 are rejected  under Accapadi (US 2005/0210472 A1) in view of Chugn (US  2004/0194098 A1) further in view of Walbeck (US 2006/0248208 A1).
As to claims 2,  8 and 15, Accapadi and Chugn does not teach the one or more standby threads are maintained in a process-local cache of threads of the process. However, Walbeck teaches the one or more standby threads are maintained in a process-local cache of threads of the process (If the idle thread is supported, the dispatcher 320 provides an interface to the other modules so that they can schedule low priority tasks to be called by the Idle Thread, Fig. 3C; The task of initially building and maintaining the database is handled primarily by the dispatcher 320).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the one or more standby threads are maintained in a process-local cache of threads of the process as taught by Walbeck into Accapadi and Chugn to allow vertical multithreading for scheduling execution of the various threads on a shared processor core or pipeline in a way that ensures correctness, fairness and maximum performance.

As to claim 3, 9 and 16, Walbeck teaches to create the thread of the process, the thread manager is configured to place the standby thread in a scheduled state (The CAL transmit thread operates on CAL request events. The CAL request events are usually scheduled as a result of requests coming from the application 304. These application requests are placed on the CAL send queue by the dispatcher 320. The CAL transmits can be used to read (GET) and write (SET) state information stored in remote nodes or in the node database 308. The CAL transmits can also be generated by internal and external state changes that trigger events defined in the rules interpreted by the rules engine 314. An Idle thread is runs at a low priority in the system and is optional. If used, the idle thread handles low priority tasks that can safely be put off indefinitely while higher priority threads run. Low priority tasks generally include the following activities: 1) memory management and garbage collection tasks; 2) sending out watchdog/ping packets to detect and age non-responsive nodes; and 3) synchronizing cached database information with the non-cached (persistent) backing store copy. If the idle thread is supported, the dispatcher 320 provides an interface to the other modules so that they can schedule low priority tasks to be called by the Idle Thread, paragraph [0118-130]).

As to claims 4, 10 and 17, Walbeck teaches wherein to create the thread of the process the thread manager is further configured to reset data within thread-local storage of the standby thread prior to placing the standby thread in the scheduled state (memory management and garbage collection tasks; 2) sending out watchdog/ping packets to detect and age non-responsive nodes; and 3) synchronizing cached database information with the non-cached (persistent) backing store copy. If the idle thread is supported, the dispatcher 320 provides an interface to the other modules so that they can schedule low priority tasks to be called by the Idle Thread, paragraph [0118-130]).

Claims 5, 12 and 19 are rejected under Accapadi (US 2005/0210472 A1) in view of Chugn (US  2004/0194098 A1) further in view of Raghuraman (US 20050021708 A1).
As to claims 5, 12 and 19, Accapadi and Chugn do not teach wherein the thread manager is further configured to:
receive a request to terminate another thread of the process; retain the other thread of the process as another standby thread of the one or more standby threads. However, Raghuraman teaches wherein the thread manager is further configured to:
receive a request to terminate another thread of the process (Alternatively the request completion across multiple threads is tracked by an address of a Request Object structure as the request identifier. The Request Object address is unique during the life cycle of a request, paragraph [56]; Another thread from a worker thread pool picks up the request and performs some processing and places the partially completed request back in the queue, paragraphs [55-60])
retain the other thread of the process as another standby thread of the one or more standby threads (Another thread from a worker thread pool picks up the request and performs some processing and places the partially completed request back in the queue, [55-60]; request identifications and data structures in memory tend to be recycled in server applications, paragraphs [64-75]).
  It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the thread manager is further configured to receive a request to terminate another thread of the process; retain the other thread of the process as another standby thread of the one or more standby threads as taught by ,  Raghuraman  into Accapadi and Chugn to allow monitoring tasks include acquisition/generation of performance data regarding completion of requests received and processed by a server system.

Claims 6, 13 and 20 are rejected under Accapadi (US 2005/0210472 A1) in view of Chugn (US  2004/0194098 A1) further in view Klein (US 2008/0320475 A1).
As to claims 6, 13 and 20, Accapadi and Chugn do not teach the other thread comprises a kernel-mode data structure, and wherein retaining the other thread comprises retaining the kernel-mode data structure. However, Klein teaches the other thread comprises a kernel-mode data structure, and wherein retaining the other thread comprises retaining the kernel-mode data structure (then a correct user mode thread block pointer for the currently active user mode thread block is inserted into a kernel mode data structure, claims 4 -6 and 15-16]).
 It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the other thread comprises a kernel-mode data structure, and wherein retaining the other thread comprises retaining the kernel-mode data structure as taught by Klein into Accapadi and Chugn to effectively terminate and retain thread, thereby, advantage of the performance improvements that can be achieved.

Claims 11 and 18 are rejected under Accapadi (US 2005/0210472 A1) in view of Chugn (US  2004/0194098 A1) further in view of Schneiderman (US 2002/0156932 A1).
As to claim 11 and 18, Accapadi and Chugn do not teach storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further perform: creating, responsive to determining that a number of the one or more standby threads is below a threshold amount, at least one thread for the process in an unscheduled state; adding the created standby thread to the one or more standby threads.
 However, Schneiderman teaches storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further perform:
creating, responsive to determining that a number of the one or more standby threads is below a threshold amount, at least one thread for the process in an unscheduled state; adding the created standby thread to the one or more standby threads (Upon completion, step 142 invokes step 144, wherein the creation of a listening thread is logged. A decision is then made in step 146. If the number of threads created is below a threshold determined by step 120, step 146 re-invokes step 140, where additional listening threads are created. If the listener threshold has been met, execution is completed in step, paragraphs [122-130]; and 
adding the created standby thread to the one or more standby threads (Upon completion, step 142 invokes step 144, wherein the creation of a listening thread is logged, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of teach storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further perform creating, responsive to determining that a number of the one or more standby threads is below a threshold amount, at least one thread for the process in an unscheduled state; adding the created standby thread to the one or more standby threads as taught by Schneiderman into Accapadi and Chugn to easily and efficiently download agent class files in the form of Java bytecodes from any standard web server residing on the network.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195